FILED
                                                                                       COURT OF APPEALS

                                                                                   2013 SEP 10 AM 3: 37

                                                                                       sr6     a.     Stlf   TON

                                                                                       BY




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II

AMBER WRIGHT,                                                      No. 42647 -1 - II


                              Respondent,


       v.




STATE OF WASHINGTON, DEPARTMENT                                PUBLISHED OPINION
OF SOCIAL AND HEALTH SERVICES,


                              Appellants.




       HUNT, P. J. —    The Department of Social and Health Services ( DSHS) appeals the trial

                                                                                        2
court' s final order and finding that DSHS violated the Public Records Act (PRA)'           by failing to

provide certain records in response to Amber Wright' s PRA requests.       DSHS also appeals the


trial court' s award of penalties, litigation costs, and attorney fees to Wright. . DSHS argues that

 1) of the four records that Wright alleges it failed to disclose, two of them are not governed by

the PRA and the other two were time -barred; and ( 2) the trial court erred in awarding PRA

damages, attorney fees, costs, and penalties to Wright for these perceived violations.         We hold


that the PRA does not apply to chapter 13. 50 RCW juvenile records and that Wright never


1 Chapter 42. 56 RCW.

2 While this case was pending, the legislature amended several pertinent statutes, which
amendments do not affect our analysis. Thus, in this opinion, we cite the current statutes unless
we indicate otherwise.
No. 42647 -1 - II




submitted a PRA request for the other records that she now claims DSHS impermissibly

withheld.    We reverse the trial court' s final order finding that DSHS violated the PRA and the

trial court' s award of attorney fees, costs, and penalties to Wright.

                                               FACTS


                                   I. PUBLIC RECORDS REQUESTS


                                 A. First Request, March 26, 2007


        On March 26, 2007, Amber Wright wrote to the State of Washington Department of


Social and Health Services ( DSHS),    requesting " a copy of her entire DSHS file."   Clerk' s Papers


 CP) at 145. Within several days, DSHS replied, informing Wright that she would have to sign a
                                                                                                     3
release to obtain the records and that she would receive them under chapter 13. 50 RCW.


Wright responded with a signed consent form; Diane Fuller, a supervisor at DSHS, then


requested clarification:




         I] f you are seeking all DSHS records I will need to forward your request to the
        other agencies ....     My understanding is that you are only seeking Children' s
        Administration records and [ I] will begin processing your request. If I am in error
        and you wish these other agencies to [ be] contacted please let me know.


CP at 154.


        Approximately one month later, on June 1, DSHS provided Wright with her Children' s

Administration record, which consisted of five volumes; DSHS also provided page numbers and


explanations for any redactions.




3 Chapter 13. 50 RCW governs the maintenance and release of dependency records by juvenile
justice or care agencies. In re Dependency ofJ.B.S., 122 Wn.2d 131, 134, 856 P.2d 694 ( 1993).



                                                   2
No. 42647 -1 - II




                                B. Second Request, May 20, 2008

        Over one year later, on May 20, 2008, Wright sent a second request to DSHS, stating,

 Pursuant to [ chapter] RCW 42. 56 et seq. and [ chapter] RCW 13. 50 et seq., please consider this

an official request pursuant to the Washington State Public Disclosure Statutes for. any and all

documents relating to Amber Wright."     CP at 11.,     More specifically the letter requested:

         C] opies of any and all documents already produced to any person or agency
        regarding Amber Wright. ...   This includes, but is not limited to, the following
        documents:
        1. Any and all documents produced to the Pacific County Prosecutor' s Office;
        2. Any and all documents produced to the Sumner Police Department and
        3.  Any and all documents produced as a result of any prior public disclosure
        and/ or records request not listed above.


CP at 11.


        Approximately one week later,         DSHS        notified   Wright   that ( 1)   her   Children' s


Administration records were confidential and exempt from public disclosure under chapter 42. 56

RCW but her authorization permitted disclosure under chapter 13. 50 RCW; and ( 2) she could

                                                                                  4.
expect to receive the other requested records within 120 business days.                From July through

November 2008, DSHS provided Wright with copies of her requested records.                  On November


14, 2008, DSHS notified Wright that her records request was complete. Wright did not follow




4 Wright responded that DSHS' s timeframe was " unacceptable" and that if she did not receive
the records within 40 days of her original request date, she would sue DSHS. CP at 30. DSHS
informed Wright that it would process her request as quickly as possible, emphasizing, however,
that it (1) did not have the " staff or the resources available to process all pending requests at the
same time," (   2) was " not permitted by law to distinguish between requesters,"         and ( 3) "[   could


not] give [ Wright' s] request priority over other pending requests."         CP at 32.     DSHS further
noted that Wright' s request was considered a " large volume request," comprising seven volumes.
CP at 33. Wright did not file a PRA action against DSHS at that time.



                                                    3
No. 42647 -1 - II




up with any additional requests or questions after receiving this last disclosure. Nor did she file a

PRA lawsuit.


        In December 2009, under RCW 13. 50. 100, DSHS provided a transcribed copy of a 2005

CD- recorded interview with Wright.     DSHS informed Wright that the recording had not been

included in its response to Wright' s May 20, 2008 request because the interview had "          only


recently been located," and DSHS was trying to determine how this recording had been missed

in its original search. CP at 221.


                                          II. PROCEDURE


        On April 6, 2010, Wright sued DSHS for alleged violations of the PRA.           She asserted


that DSHS had failed to produce certain required documents in response to her PRA requests,


such as the 2005 interview and " other critical evidence, including investigative protocols and

policies, requested by [ Wright]."   CP at 4.   At trial, Wright claimed that DSHS should have


provided its Child Sexual and Physical Abuse Investigation Protocols ( investigation protocols)


and its Preservice Training for Prospective Foster Parents and Adoptive Parents PRIDE manual

 PRIDE manual) in response to her PRA requests, and that its failure to do so entitled Wright to


PRA penalties.


        In January 2011, DSHS moved for partial summary judgment, arguing that ( 1) all of the

records DSHS provided in response to Wright' s March 26, 2007 request were child welfare


records, governed by RCW 13. 50. 100 and, thus, not subject to her PRA action; and ( 2) all of the
                                                                                                    5
records that DSHS had provided in response to her May 20, 2008 request, except for 69 pages,



5 These 69 pages are not at issue in this appeal.



                                                    4
No. 42647 -1 - II




were child welfare records, similarly governed by RCW 13. 50. 100. Shortly thereafter, the State

brought a second motion for summary judgment, arguing that Wright' s lawsuit seeking damages

for DSHS' s failure to provide the 69 pages not governed by RCW 13. 50. 100 was time barred or,

alternatively, that DSHS did not wrongfully withhold the records in violation of the PRA.            The


trial court denied both of DSHS' s summary judgment motions.

        The case proceeded to a bench trial. The trial court ruled that DSHS violated the PRA by

failing to provide the recorded interview and transcription, the PRIDE manual,                  and the


investigation protocols in response to Wright' s PRA requests. The trial court also concluded that


DSHS had violated the PRA by failing to provide a privilege log identifying each record that it

had withheld from Wright. The trial court awarded Wright penalties of $100. 00            a day, totaling

 287, 800. 00; $    16, 096. 87 in litigation costs; and attorney fees, with a lodestar6 multiplier of 2,

totaling $346, 000. 00. DSHS appeals each of these rulings.

                                                ANALYSIS


        I. No PRA REQUEST FOR DSHS PRIDE MANUAL AND INVESTIGATION PROTOCOLS


        DSHS first argues that, because Wright never asked DSHS to produce its PRIDE manual


and investigation protocols documents, the trial court erred in concluding that ( 1) Wright' s PRA

action was timely filed, and ( 2) DSHS violated the PRA by failing to provide Wright with those

documents. We agree with the State:          The record shows Wright' s PRA request did not include




6 Under the lodestar methodology, a trial court must determine the reasonable number of hours
counsel expended and the reasonableness of counsel' s hourly rate. Mahler v. Szucs, 135 Wn.2d
398, 435, 957 P. 2d 632, 966 P. 2d 305 ( 1998). In rare instances, as here, a court may adjust the
lodestar fee upward or downward. Mahler, 135 Wn.2d at 433 -34.


                                                      5
No. 42647 -1 - II



the PRIDE manual or investigation protocols.    We hold, therefore, that the trial court erred in


concluding that DSHS had violated the PRA by failing to provide these unrequested documents.
                                      A. Standard of Review


        We review de novo challenged agency responses to PRA requests.       RCW 42. 56. 550( 3).


Thus, we stand in the same position as the trial court.   O' Connor v. Dep' t of Soc. &   Health


Servs., 143 Wn.2d 895, 904, 25 P. 3d 426 ( 2001).    The PRA requires agencies to respond to


requests for only " identifiable public records." RCW 42. 56. 080; see also Hangartner v. City of

Seattle, 151 Wn.2d 439, 447 -48, 90 P. 3d 26 ( 2004). A party seeking public records under the

PRA must, " at a minimum, provide notice that the request is made pursuant to the [ PRA] and


identify the documents with reasonable clarity to allow the agency to locate them."   Hangartner,


151 Wn.2d at 447.

                                    B. Wright' s PRA Request


        On March 26, 2007, Wright submitted her first request to DSHS, seeking " her entire

DSHS file."     CP at 145.   On June 1, DSHS sent her a five -
                                                             volume file that contained her


children' s juvenile administrative records, which DSHS explained it was providing under the

juvenile records act, chapter 13. 50 RCW, rather than under the PRA, chapter 42. 56 RCW. More


than one year later, on May 20, 2008, Wright submitted a second request to DSHS, seeking " any

and all documents relating to Amber Wright." CP at 11. DSHS responded to Wright' s second

request by again providing under chapter 13. 50 RCW a series of disclosures related to her

children' s juvenile administrative records.




                                                6
No. 42647 -1 - II



          As our Supreme Court has explained,


          The [ PRA] was enacted to allow the public access to government documents once
          agencies are allowed the opportunity to determine if the requested documents are
          exempt from disclosure; it was not enacted to facilitate [ the] unbridled searches of
          an agency' s property. [    A] proper request under the [ PRA] must identify with
          reasonable clarity those documents that are desired.

Hangartner,      151   Wn.2d at 448 (    emphasis   added).   The PRIDE manual and investigation


protocols provide general DSHS guidance and procedures for numerous DSHS clients and other

members of the public; they are not specific to Wright' s individual Child Protective Services

 CPS) referral history and records.

          Wright' s request for document production neither expressly mentioned nor identified

with " reasonable clarity ",the manual or the protocols; on the contrary, its language limited her

request to a broad range of materials specifically related to the 2005 investigation of a CPS

referral when she was a child.        We hold, therefore, that because Wright' s request for " any and
                                              8
all documents relating to Amber Wright "          did not include the DSHS protocols and manual with




7 Wright' s May 20, 2008 PRA request to DSHS expressly sought:
           A]ny and all documents relating to Amber Wright and /or David Wright.
              1
          This includes, but is not limited to any and all intake documents, any and all
          notes, e- mails, letters, faxes, photographs and /or other documentation generated
           or received by Department personnel during investigation of this complaint. This
           request also includes, but is not limited to, any documents relating to the
           resolution  of this complaint including reports, compliance agreements,
           revocation letters, etc.
CP at 11 - 12 ( emphasis added). Wright argues that the above bolded language required DSHS to
disclose the investigative protocols and PRIDE manual. But the second half of this sentence
clarifies that Wright was seeking case -specific documents and not general internal guidance
manuals and protocols.


 8
     CP at 11.



                                                      7
No. 42647 -1 - II



                     9
 reasonable clarity, " DSHS' s " failure" to disclose these documents was not a PRA violation and


cannot support the trial court' s PRA award to Wright for attorney fees, costs, and penalties.

             II. JUVENILE RECORDS COVERED EXCLUSIVELY BY CHAPTER 13. 50 RCW

        DSHS next argues that of the four records in dispute, production of two of them —her


recorded interview and its transcription —are   governed exclusively by chapter 13. 50 RCW; and,

therefore, the trial court erred in ruling that DSHS should have provided them. to Wright in

response to her PRA request. Again, we agree.


                         A. Standard of Review; PRA Disclosure Policies


        We review de novo questions of law, including statutory construction.        Pasco v. Pub.


Employment Relations Comm' n, 119 Wn.2d 504, 507, 833 P. 2d 381 ( 1992).             We look to a


statute' s plain language to give effect to legislative intent. Lacey Nursing Ctr., Inc. v. Dep' t of

Revenue, 128 Wn.2d 40, 53, 905 P. 2d 338 ( 1995). When faced with an unambiguous statute, we


derive the legislature' s intent from the plain language alone. Waste Mgmt. ofSeattle, Inc. v. Util.


   Transp. Comm' n, 123 Wn.2d 621, 629, 869 P. 2d 1034 (           1994).   When faced with two


controlling statutes, the more specific one controls. Waste Mgmt., 123 Wn.2d at 630.

        Generally, the PRA favors broad disclosure of public records and requires state agencies

to disclose and to produce public records on request unless an exception applies. West v. Wash.


State Dep' t of Natural Res., 163 Wn. App. 235, 242, 258 P. 3d 78 ( 2011), review denied, 173

Wn.2d 1020 ( 2012); see RCW 42. 56. 070( 1).          But because the PRA applies only to public




9 Hangartner, 151 Wn.2d at 448.


                                                  8
No. 42647 -1 - I1



records, we first must determine whether two juvenile records10 contained in Wright' s social

filethe recorded interview and its transcription —are "      public records"   within the meaning of

                                 11
the PRA, chapter 42. 56 RCW.

                               B. " Public Records," RCW 42. 56. 010( 3)


         The PRA broadly defines the term " public record" to include

         any writing containing information relating to the conduct of government or the
         performance of any governmental or proprietary function prepared, owned, used,
         or retained by any state or local agency regardless of physical form or
         characteristics.




RCW 42. 56. 010( 3).     Because DSHS prepared, used, or retained the juvenile     records12 contained




in Wright' s social file for purposes of performing its statutory mission to protect children, the

requested records fit this statutory definition of "public records." See Deer v. Dep' t of Soc. &

Health Servs.,      122 Wn. App. 84, 90, 93 P.3d 195 ( 2004).      Meeting this definition of " public



1° RCW 13. 50. 010( 1)( c) defines juvenile " records" as " the official juvenile court file, the social
file, and records of any other juvenile justice or care agency in the case."          See also State v.

Sanchez, No. 87740 -8, 2013 WL 3761532, at * 5 ( Wash. July 18, 2013) ( A juvenile' s " court file,"
which may include court filings, findings, order, and other documents filed with the superior
court, is open to the public unless sealed; but the " social file" is generally confidential).

11 In analyzing this question, we interpret the disclosure provisions of the PRA liberally and
exemptions narrowly.       Koenig v. Thurston County, 175 Wn.2d 837, 842, 287 P. 3d 523 ( 2012).
The PRA directs, "      Courts shall take into account the policy of this chapter that free and open
examination of public records is in the public interest, even though such examination may cause
inconvenience or embarrassment to public officials or others."       RCW 42. 56. 550( 3).   The agency
claiming the exemption, here, DSHS, bears the burden of proving that the requested documents
fall within the scope of the exemption. Koenig, 175 Wn.2d at 842.
12
     This interview transcription was not part of Wright' s juvenile file; and it was not in existence
at the time of Wright' s PRA requests. Thus, this transcription was not a " public record" for PRA
purposes.    RCW 42. 56. 010( 3).     DSHS later transcribed Wright' s interview as a courtesy, after
she submitted her records request.




                                                    9
No. 42647 -1 - II



records,"   however, does not automatically mean that the records at issue here were subject to

disclosure under the PRA or penalties for failure to make such disclosure.

                     C. Independent Chapter 13. 50 RCW Exemption from PRA


         DSHS contends that the PRA does not apply to and, therefore, did not require production

of Wright' s recorded interview and transcription because chapter 13. 50 RCW prescribes the

exclusive method for procuring juvenile records and, thus, separately exempts these juvenile

records from the PRA' s disclosure requirements and penalties. We agree.


         The PRA provides that a requested record may be exempt from disclosure if the record is

controlled by any " other statute which exempts or prohibits disclosure of specific information or

records."     RCW 42. 56. 070( 1) (     emphasis   added).    RCW   13. 50. 100( 2)    expressly provides:


 Records covered by this section shall be confidential and shall be released only pursuant to this
                                 13 (
section and RCW 13. 50. 010. "          Emphasis added) (    second emphasis   added).     Relying on this

provision, we have previously held that chapter 13. 50 RCW provides the exclusive means of
                                                                                  14
obtaining juvenile justice and care records. Deer, 122 Wn. App. at 92.                  In Deer, the "   sole




question" was " whether a person denied access to DSHS records in which they or their children

are named can use the processes and obtain the relief set forth in the [ Public Disclosure Act]

PDA."     Deer, 122 Wn. App. at 88. We concluded that the child dependency records Deer sought



is RCW 13. 50. 010.

14
     The trial court denied Deer' s show cause action alleging that DSHS had violated the PRA' s
predecessor, the Public Disclosure Act, for failure to produce DSHS juvenile records. Deer, 122.
Wn. App. at 87 -88. The legislature' s 2005 recodification of the Public Disclosure Act, chapter
42. 17 RCW, as the Public Records Act, chapter 42. 56 RCW, did not alter the pertinent language
on which we relied in Deer. See former chapter 42. 17 RCW; recodified as chapter 42. 56 RCW
 LAWS OF 2005, ch. 274, effective July 1, 2006).


                                                     10
No. 42647 -1 - II



were public records within the meaning of the PDA, but that chapter 13. 50 RCW is an "'             other




statute '    that "` exempts or prohibits '     disclosure " of particular documents to particular people


under [ the PDA]."       Deer, 122 Wn. App. at 89 -90, 92 ( quoting RCW 42. 17. 260). Consequently,

Deer could not use the PDA' s public record request procedures or seek remedies for DSHS' s

alleged PDA noncompliance because chapter 13. 50 RCW is the exclusive means of obtaining the

juvenile records at issue. Deer, 122 Wn. App. at 92 -93. As in Deer, here, too, the PRA did not

apply to Wright' s request for the recorded interview and, transcription and did not require DSHS

to produce those records.


            Similarly, in In re Dependency of KB., the petitioner " agree[ d] that chapter 13. 50 RCW

controls the process but argue[ d] that it does not control the sanctions that may be imposed for

 DSHS' s] improper failure to disclose" requested juvenile records. 150 Wn. App. 912, 920, 210

P. 3d 330 ( 2009).     Disagreeing, we held,

            If the legislature had intended to provide PRA sanctions in cases in which DSHS
            wrongfully denies access to chapter 13. 50 RCW records, then it would have
            specified this in RCW 13. 50. 100( 1).


K.B.,   150 Wn. App. at 923. We further noted that the legislature passed chapter 13. 50 RCW to

specify the exclusive " process, including sanctions, for obtaining juvenile justice and care

agency records, after the PRA."         K.B.,   150 Wn. App. at 923. Here,, we similarly hold that the

PRA does not provide Wright with an applicable remedy for her unsupported claim that DSHS

violated the PRA, based on its alleged " late" disclosure of the audio recorded interview and its

transcription, available only under chapter 13. 50 RCW.

            Because the legislature has prescribed chapter 13. 50 RCW as the sole method for


obtaining juvenile records maintained under that chapter, we hold that ( 1) the PRA did not apply


                                                        11
No. 42647 -1 - II




to DSHS' s production of her interview recording and transcription; ( 2)       DSHS did not violate the


PRA in failing to disclose these requested items until it later found them; and ( 3) Wright was not

entitled to any PRA awards for DSHS' s nonexistent noncompliance.

                             D. Juvenile " Records" under Chapter 13. 50 RCW


          Nevertheless, Wright argues that ( 1) "[   alt trial, DSHS offered no evidence that the audio

                                                               15
recording was a ` record' as defined in RCW 13. 50. 010 "           or that the recording was kept in the
                                                                                                        16
official juvenile court file or social file, and thereby failed to meet its burden of proof at tria1;

 2) treating DSHS as a juvenile justice or care agency would exempt " all of [its] records ";17 and
 3) chapter 13. 50 RCW applies only to dependency records. Br. of Resp' t at 26 ( citing Deer,

122 Wn. App. at 90).         We disagree.


          Contrary to Wright' s first argument, a DSHS representative testified at trial that the CD

containing the recorded interview had been found in Wright' s Children' s Administration file,'$

maintained by the Children' s Administration division of DSHS. The interview transcription was

admitted into evidence as an accurate copy of the audio recording; the attached cover letter stated

that DSHS was providing this transcript " pursuant to RCW 13. 50. 100,"          with no mention of the




15 RCW 13. 50. 100( 10) provides:
      Subject to the rules of discovery in civil cases, any party to a proceeding seeking a
      declaration of dependency or a termination of the parent -child relationship and
          any party' s counsel and the guardian ad litem of any party, shall have access to
          the records of any natural or adoptive child of the parent.

16 Br. of Resp' t at 22.
17
     Br. of Resp' t at 23.

 18 Children' s Administration records form a subpart of a child' s juvenile file.



                                                      12
No. 42647 -1 - II



PRA. Ex. 4 at 1.       Moreover, the records Wright sought were not part of any official court file at

the time she made her PRA request; therefore, they were confidential and part of her juvenile

social file, subject only to the exceptions listed in RCW 13. 50. 050( 3).   See State v. Sanchez, No.


87740 -8, 2013 WL 3761532, at * 5 ( Wash. July 18, 2013).

        Contrary to Wright' s second argument, DSHS does not claim that all of its records are

exempt from disclosure under the PRA; instead, it argues that, of the records in dispute here,

only Wright' s juvenile dependency recorded interview and transcription are exempt from the

PRA, by virtue of chapter 13. 50 RCW.             DSHS is correct:    Under the legislature' s express


language, chapter 13. 50 RCW controls " access to all records and information collected or


retained by a juvenile justice or care agency which pertain to the juvenile."    RCW 13. 50. 100( 7).


        We do not address Wright' s third argument, including her narrow reading of our decision

in Deer. Deer involved dependency records under chapter 13. 50 RCW. Deer, 122 Wn. App. at

86.   The CD and interview transcription here are also dependency records under chapter 13. 50

RCW.19 Thus, Deer controls this issue without expanding its scope.

        Because Wright' s recorded interview was available to her only under chapter 13. 50

RCW, DSHS' s failure to produce it in response to her PRA request cannot serve as the basis for

a PRA violation.        On the contrary, if Wright believed that DSHS had improperly denied her

access to her recorded interview, she had to comply with the process set forth in RCW

13. 50. 100( 8),   which requires filing a motion in juvenile court requesting access to these records.

Deer,   122 Wn. App.         at 94 ( "   A party denied access to juvenile records must follow the



19 Again, we use the term " records" lightly with respect to Wright' s interview transcription,
which was not yet in existence at the time of Wright' s request. See footnote 12.


                                                      13
No. 42647 -1 - II



procedures set forth in chapter 13. 50 RCW. "). This she failed to do; instead, she pursued her


interview recording and transcription only under the PRA, which did not apply. Accordingly, we

hold that the trial court erred in ruling that the PRA required DSHS to provide Wright' s recorded

interview and transcription in response to her PRA request, that DSHS thereby violated the PRA,

and that PRA penalties were warranted.


         We reverse the trial court' s final order finding that DSHS violated the PRA, and we
                                                                                   20
reverse the trial court' s PRA award of attorney fees, cots, and penalties to Wrigt.




20
     Consistently, in Deer, we concluded that, because " the PDA [ did] not provide an applicable
remedy"    for non disclosure of juvenile records, Deer was not entitled to PDA sanctions and
attorney fees for DSHS' s alleged noncompliance with the PDA. Deer, 122 Wn. App. at 88, 94-
95.




                                                14